Citation Nr: 0922334	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  03-28 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  What schedular evaluation is warranted for a torn medial 
meniscus and a probable tear of the lateral meniscus of the 
left knee, with patellar tendinitis, from August 27, 2005?

2.  What schedular evaluation is warranted for left knee 
arthritis with limitation of extension from August 27, 2005, 
to August 3, 2008?

3.  What schedular evaluation is warranted for left knee 
arthritis with limitation of extension from August 4, 2008?

4.  Entitlement to an extraschedular evaluation for a left 
knee disability from February 23, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for a left knee 
disability and assigned a 20 percent evaluation, as of 
February 23, 2000.

The Board remanded the case in March 2005 and January 2006 
for additional development and adjudicative action.  In an 
August 2006 decision, the Board denied an initial evaluation 
in excess of 20 percent for a torn medial meniscus and a 
probable tear of the lateral meniscus of the left knee, with 
patellar tendinitis, and denied an extraschedular evaluation.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In April 2008, the Veteran and the Secretary of VA filed a 
joint motion to vacate and remand the Board's decision 
because they determined the Board had provided inadequate 
reasons and bases for its determination that the Veteran did 
not warrant an evaluation in excess of 20 percent for the 
left knee.  That same month, the Court granted the motion.  

In June 2008, the Board denied an initial evaluation in 
excess of 20 percent for a torn medial meniscus and a 
probable tear of the lateral meniscus of the left knee, with 
patellar tendinitis from February 23, 2000, to August 27, 
2005.  It deferred whether the Veteran was entitled to an 
evaluation in excess of 20 percent as of August 27, 2005, 
pending a VA examination.  The Board also awarded a separate 
10 percent evaluation for left knee arthritis with a 
limitation of extension and deferred whether that disability 
warranted an evaluation in excess of 10 percent pending a VA 
examination.  The remaining issues were then remanded for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  

While the case was in remand status and following an August 
2008 VA examination, the RO awarded a 30 percent evaluation 
for left knee arthritis with limitation of extension, 
effective August 4, 2008.  Because this is not the maximum 
evaluation, this part of the Veteran's claim continues.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (claimant will be 
presumed to be seeking maximum benefit allowed by law and 
regulation, and claim remains in controversy where less than 
maximum available benefit is awarded).

This appeal is remanded, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran is at the maximum schedular evaluation for 
residuals of a dislocated semilunar cartilage.

2.  Between August 27, 2005, and August 3, 2008, the 
Veteran's left knee arthritis was not manifested by either a 
limitation of extension to 15 degrees or limitation of 
flexion to 45 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 
20 percent since August 27, 2005, for a torn left knee medial 
meniscus with probable lateral meniscus tear, with patellar 
tendinitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5258 (2008).

2.  The criteria for an initial evaluation in excess of 
10 percent between August 27, 2005, and August 3, 2008, for 
left knee arthritis with limitation of extension have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), spoke only to cases of entitlement to an increased 
rating.  Because there is a distinction between initial 
rating claims and increased rating claims, Vazquez-Flores is 
not for application with respect to initial rating claims as 
notice requirements are met when the underlying claim for 
service connection is substantiated.  Consequently, there is 
no need to discuss whether VA met the Vazquez-Flores 
standard.

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and, as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims.  There is not 
a scintilla of evidence that any VA error in assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists. Hence, the 
case is ready for adjudication.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2008).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When evaluating a loss of range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

The Veteran's torn medial meniscus and a probable tear of the 
lateral meniscus of the left knee, with patellar tendinitis 
is evaluated under Diagnostic Code 5258.  Under that 
Diagnostic Code, a 20 percent rating is warranted for a 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  That is the maximum schedular 
evaluation available under that Diagnostic Code.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Codes 5003 degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003.  The Veteran's 
service-connected left knee arthritis with limitation of 
extension is rated under Diagnostic Code 5261, which 
addresses extension.  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2008).

Extension of the leg limited to 10 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Extension limited to 15 degrees warrants a 20 percent 
evaluation.  Id.  Extension limited to 20 degrees warrants a 
30 percent evaluation.  Id.  Extension limited to 30 degrees 
warrants a 40 percent evaluation.  Id. 

Flexion of the leg limited to 60 degrees warrants a 
noncompensable evaluation, and flexion limited to 45 degrees 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

In a precedent opinion, VA General Counsel held that separate 
ratings may be assigned in cases where a service-connected 
knee disability includes both a compensable limitation of 
flexion under Diagnostic Code 5260 and a compensable 
limitation of extension under Diagnostic Code 5261, provided 
that the degree of disability is compensable under each set 
of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  
The basis for the opinion is that the knee has separate 
planes of movement, each of which is potentially compensable.  
Id.

Torn medial and probable lateral meniscus of the left knee
with patella tendinitis

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against entitlement to a 
schedular evaluation in excess of 20 percent for torn medial 
meniscus and a probable tear of the lateral meniscus of the 
left knee, with patellar tendinitis, at any time since August 
27, 2005.  The current 20 percent evaluation assigned to the 
torn medial meniscus and a probable tear of the lateral 
meniscus of the left knee, with patellar tendinitis, under 
Diagnostic Code 5258 is the maximum schedular evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Thus, a higher 
schedular evaluation from August 27, 2005 is not available.  
Stated differently, the Veteran cannot receive a higher 
schedular rating for the part of his knee disability that 
involves the semilunar cartilage.  Id.  Thus, the claim for 
increase is denied.

The holding in DeLuca does not apply to this Diagnostic Code, 
as it does not contemplate limitation of motion.  See Johnson 
v. Brown, 9 Vet. App 7, 11 (1996) (the provisions of 38 
C.F.R. §§ 4.40 and 4.45 are not applicable to a disability 
rated under a Diagnostic Code does not contemplate loss of 
range of motion).

Left knee arthritis with limitation of extension

The Board has reviewed the evidence of record and finds that 
the preponderance of the evidence is against entitlement to 
an initial schedular evaluation in excess of 10 percent for 
left knee arthritis with limitation of extension between 
August 27, 2005, and August 3, 2008.  The only pertinent 
evidence of record during this time period is the August 27, 
2005, VA examination report.  At that time, the Veteran's 
extension was limited to 10 degrees.  Such limitation 
warrants no more than a 10 percent evaluation under 
Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Without clinical evidence that extension was limited 
to 15 degrees or higher, a schedular evaluation in excess of 
10 percent is not warranted based upon limitation of 
extension.

The Veteran does not warrant a separate evaluation for 
limitation of flexion at any time, as he ha never 
demonstrated a compensable limitation of flexion.  VAOPGCPREC 
09-04.  For example, at the time of the August 2005 VA 
examination, his flexion was limited to 100 degrees, which is 
noncompensable under Diagnostic Code 5260.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (requiring flexion to be at 
45 degrees for a compensable evaluation).

The Board has considered the holding in DeLuca, but finds 
that a schedular evaluation in excess of 10 percent is not 
warranted. The evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca.  In the August 2005 VA 
examination report, the examiner noted that repeated range of 
motion studies showed extension to 10 degrees and flexion to 
100 degrees.  There was no competent medical evidence of any 
additional functional loss of the left knee due to weakness, 
fatigability, incoordination or pain on movement.  While the 
examiner indicated that the Veteran's symptoms had worsened, 
such finding is contemplated by the Veteran's schedular 
evaluation.  In its June 2008 decision, the Board awarded the 
Veteran a separate 10 percent evaluation for arthritis and 
limitation of extension.  Thus, as of August 27, 2005, he had 
a combined evaluation of 30 percent for his left knee.  The 
combined 30 percent evaluation contemplates a rather severe 
knee disability.  

In reaching the decisions made above, the Board considered 
the doctrine of reasonable doubt.  As the preponderance of 
the evidence is against the Veteran's claims, however, the 
doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

An initial evaluation in excess of 20 percent for a torn 
medial meniscus and a probable tear of the lateral meniscus 
of the left knee, with patellar tendinitis left knee 
disability from August 27, 2005, is denied.

An initial evaluation in excess of 10 percent for left knee 
arthritis with limitation of extension from August 27, 2005, 
to August 3, 2008, is denied.


REMAND

In June 2008 the Board remanded the Veteran's claims for 
additional development, to include a VA examination.  That 
examination was conducted on August 4, 2008.  Unfortunately, 
the clinical findings in the VA examination report appear to 
be internally inconsistent.  For example, on page four of the 
examination report the examiner indicated that flexion of the 
left knee was from 0 degrees to 110 degrees.  If the Veteran 
was able to flex his left knee from 0 degrees, that would 
indicate he had full extension.  See 38 C.F.R. § 4.71, Plate 
II.  However, when the examiner reported the Veteran's 
extension began at -20 degrees, which would indicate that the 
Veteran lacked 20 degrees of full extension.  This is 
internally inconsistent.

Further, the examiner stated that extension "against strong 
resistance" was from 90 degrees to -30 degrees.  The term 
"against strong resistance" is not explained, nor is 
discussion offered as to how such a test evaluates any 
functional impairment of left knee extension.  This term 
appears to suggest that active resistance was used to test 
range of motion.  That term, however, is not part of the AMIE 
examination worksheet, and given that normal ambulation is 
not "actively resisted" the significance of this term is 
unclear.  Hence, clarification is in order.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The RO should refer the Veteran's 
claims file, to include a copy of this 
REMAND, to the examiner who conducted the 
August 4, 2008, VA examination for her 
review.  Re-examination is not required.  
The examiner is asked to clarify the 
Veteran's range of motion of the left knee 
in light of the discussion above.  
Further, the examiner is to explain what 
extension "against strong resistance" 
entails and how it is impacts the 
Veteran's functional impairment of his 
left knee extension.   If the examiner is 
unable to answer the questions without a 
physical examination of the Veteran, an 
examination should be scheduled in 
accordance with the latest pertinent AMIE 
worksheets.

2.  If the Veteran is scheduled for a VA 
examination, the RO should advise him in 
writing that it is his responsibility to 
report for the VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3.  Thereafter, the RO should readjudicate 
the claims of (i) entitlement to an 
initial evaluation in excess of 30 percent 
for arthritis and limitation of extension 
from August 4, 2008, and (ii) entitlement 
to an extraschedular evaluation for the 
left knee disability from February 23, 
2000.  If any benefit is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


